THE THIRTEENTH COURT OF APPEALS

                                   13-14-00643-CV


                                   Michael A. Alex
                                         v.
                       Brownsville Independent School District


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                          Trial Cause No. 2010-DCL-8142-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



March 19, 2015